Citation Nr: 1736109	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to increases in the (30 percent prior to March 9, 2011 and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective January 3, 2009.  The claims file is now in the jurisdiction of the Baltimore, Maryland RO.  An interim (July 2009) rating decision found the March 2009 rating decision was based on clear and unmistakable error (CUE) and assigned January 8, 2008 as the effective date of service connection for PTSD.  Another interim (July 2011) rating decision increased the rating for PTSD to 50 percent, effective March 9, 2011.  In September 2015, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.  In November 2015, the Board assigned March 26, 2007 as the effective date of service connection for PTSD and remanded the matter of the ratings for PTSD for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the instant claim.  The November 2015 Board remand ordered the AOJ to secure for the record all outstanding records of VA treatment the Veteran has received for PTSD from March 2007 to the present.  December 2015 correspondence from the AOJ informed the Veteran that his records of VA treatment from March 2007 to the present had been secured, but only January 2009 and March 2011 VA examination reports were added with the record at that time.  In a January 2011 letter (received in February 2011), a VA psychiatrist noted he had been treating the Veteran since December 2001.  Records of such VA treatment from November 2007 to October 2008 and March 2009 to March 2011 remain outstanding, are pertinent evidence in the matter at hand, and are constructively of record.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for PTSD from March 2007 to the present (to specifically include treatment at the Cambridge, Maryland VA Outpatient Clinic).  If any such records are unavailable, the reason for their unavailability must be explained, and the Veteran should be so advised.

2. The AOJ should then arrange for any further development suggested by evidence received (e.g., a new VA examination, if indicated), review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

